Citation Nr: 1117366	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  09-31 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from July 1968 to June 1970.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in January 2009, a statement of the case was issued in August 2009, and a substantive appeal was received in August 2009.  


FINDINGS OF FACT

1.  Hearing loss was not manifested during the Veteran's active duty service or for many years thereafter, nor is any current hearing loss otherwise related to such service.

2.  Tinnitus was not manifested during the Veteran's active duty service, nor is tinnitus otherwise related to such service. 


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 West 2002); 38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

The record shows that in an August 2008 VCAA letter, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in August 2008, which was prior to the December 2008 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection.  Further, the August 2008 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities appeal.  Moreover, the RO sent another notice in August 2009 also informing the Veteran of the information necessary to establish a disability rating and effective date.  

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, a private treatment opinion and a VA examination report.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.   

The Veteran was afforded a VA examination in July 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination report obtained contains sufficient information to decide the issues on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issues on appeal. 

Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Hearing Loss

The present appeal involves a claim of entitlement to service connection for hearing loss.  Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The Board acknowledges that the lack of any evidence that the veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet.App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

In statements of record, the Veteran has asserted that he was exposed to acoustic trauma of small and large caliber weapon systems while in service.  The Veteran's DD 214 shows that his military occupational specialty was Artillery Surveyor.  The Veteran's service treatment records are silent with respect to any complaints of hearing problems.  A May 1968 service entrance examination showed puretone threshold, in decibels, as follows: 

HERTZ


500
1000
2000
3000
4000
Right 
10
-5
-5
5
5
Left
5
5
-5
5
5

Further, a May 1970 service examination prior to discharge showed puretone threshold, in decibels, as follows: 

HERTZ


500
1000
2000
3000
4000
Right 
0
0
0
X
5
Left
0
0
0
X
5

The examination report indicated that the Veteran's ears were clinically evaluated as normal.  Importantly, in his contemporaneous medical history, the Veteran expressly denied any hearing loss or ear trouble.  In a June 1970 statement, the Veteran indicated that there had been no change in his medical condition since the May 1970 examination.       

The first indication that the Veteran had a hearing loss disability related to service was when he filed his current claim in June 2008, many years after service.  He indicated that when he went through artillery school, he was exposed to heavy artillery.  He also indicated that he was exposed to heavy field artillery while performing his duties as an Artillery Surveyor.  He further stated that he volunteered for the Olympic Style Pistol Team and spent six weeks practicing firing pistols on a regular basis.  He believed that these incidents of acoustic trauma were  the cause of his hearing loss and tinnitus that he had suffered over the years.  

In support of his claim, the Veteran submitted a June 2008 private audiological evaluation with opinion.  The examiner observed the Veteran's reported artillery noise exposure.  However, he indicated that the Veteran had been in service from 1968 to 1972, which was incorrect.  Nevertheless, the examiner opined that it was as likely as not that the Veteran's bilaterally high frequency sensorineural hearing loss was caused by exposure to noise during the Veteran's military service.  He continued that the Veteran shot Olympic-style pistols on his right side, which may explain why he had more hearing loss in the right ear than the left ear.  No further rational was provided.  

The Veteran was afforded a VA examination in July 2009.  The claims file was reviewed.  The Veteran reported hearing loss for 15 years.  The examiner clearly documented the Veteran's field artillery noise exposure while in service as well as his exposure on the competition pistol team.  The examiner also observed that after service the Veteran's occupation was an engineering tech, land surveyor and construction inspector.  The Veteran also continued to do recreational shooting every couple of months or so.  He indicated that he began wearing hearing protection about 15 years ago.  The examination report showed puretone threshold, in decibels, as follows: 

HERTZ


500
1000
2000
3000
4000
Right 
10
40
45
60
60
Left
10
20
20
40
40

Speech recognition scores were 84 percent in the right ear and 96 percent in the left ear.  The diagnosis was normal sloping to a moderate high frequency sensorineural hearing loss of combined types, right greater than left.  The examiner opined that the current hearing loss was less likely than not due to military noise exposure and more likely than not due to occupational and recreational noise exposure, aging, medical and/or environmental factors.  The examiner observed the findings of the May 1968 and May 1970 service examinations.  He also noted that the Veteran marked "no" on his medical history and that there was no change in June 1970.  The examiner stated that the Veteran left the service with normal hearing and no significant threshold shift between entrance and discharge evaluations.  The examiner rationalized that research studies had shown that hazardous noise exposure had an immediate effect on hearing and it did not have a delayed onset nor was it progressive or cumulative.  The examiner also quoted a September 2005 study on Military Noise Exposure released from the Institute of Medicine, which indicated that there was no scientific basis for delayed or late onset noise-induced hearing loss, i.e. hearing normal at discharge and causally attributable to military noise exposure 20-30 years later.  In cases where there were entrance and separation audiograms and such tests were normal, there were no scientific bases for concluding that hearing loss that developed 20 or 30 years later was causally related to military service.  The examiner also noted similar findings in a 2002 statement by the American College of Occupational and Environmental Medicine and Robert Dobie's book, Medical Evaluation of Hearing Loss.  

Given that the claims file was reviewed by the examiner and the examination report set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient for appellate review and of high probative value.  

The Board accepts that the medical evidence of record shows that the Veteran meets the requirements of 38 C.F.R. § 3.385 for hearing loss disability.  However, the Board is presented with an evidentiary record which does not show hearing loss during service or at the time of discharge from service.  Although the Veteran does now suffer from a hearing loss disability, the first medical evidence indicating hearing loss was a June 2008 private medical record, which was 38 years after the Veteran's separation from service.  As a result, there is no supporting medical evidence of a continuity of pertinent symptomatology.  A lengthy period without evidence of treatment may also be viewed as evidence weighing against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  Moreover, as there is no evidence of sensorineural hearing loss within a year of discharge, the service incurrence of sensorineural hearing loss may not be presumed.  

Further, although the June 2008 private opinion found that it was at least as likely as not that the Veteran's hearing loss was related to military noise exposure, the Board must finds that this opinion has minimum probative value when weighed against the July 2009 VA opinion.  The examiner did not discuss the significance of service hearing test results.  Further, the examiner did not address the Veteran's post service occupational and recreational noise exposure.  Importantly, in contrast to the VA opinion, no rationale was provided and no indication of which, if any, medical treatises were relied upon.  Whereas, the VA opinion addressed the Veteran's in-service noise exposure, post-service noise exposure and provided a rationale based on a review of the Veteran's service treatment records and recognized medical treatises.  Accordingly, the Board finds that the VA opinion, which found that the Veteran's hearing loss was not related to service, has more probative value.    

The Board acknowledges the Veteran's statements and hearing testimony indicating that his hearing loss was due to noise exposure in service.  However, medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  Nevertheless, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When applying the case law discussed above, here, the Veteran is competent to say that he experienced symptoms while in service.  He is also competent to report a continuity of symptoms since service.  However, while the Veteran's military occupational specialty is consistent with experiencing noise exposure in service, the Veteran's current assertions that he has had hearing loss during and since service are inconsistent with the other evidence of record.  It is significant that no hearing loss complaints were documented during service or at the time of separation examination.  In fact, in his separation medical history, the Veteran expressly denied hearing loss.  It would be reasonable to assume that he would have reported hearing loss at that time if he was in fact experiencing it.  It is even more significant that military medical examiners did not report any hearing loss after conducting the hearing loss tests.  This demonstrates that medical personnel were of the opinion that the Veteran did not have any hearing loss at that time.  The Board also observes that although the Veteran sought medical attention for various unrelated disorders during service, he did not report any complaints of hearing loss and/or tinnitus.  

It is also significant that there is no evidence of pertinent complaints over many years.  The Board believes it reasonable to expect that the Veteran would have reported ongoing hearing problems since service if he was in fact experiencing them.  Again, the first mention of any hearing loss is when he filed his current claim in June 2008.  Further, importantly, at the VA examination, the Veteran indicated that his hearing loss had begun 15 years prior, which would have been around 1994 and approximately 24 years after service.  These inconsistencies diminish the credibility and probative value of the Veteran's statements regarding any hearing loss in service and a continuity of symptoms since service.  

The Board acknowledges the Veteran's duties during service and his statements about noise exposure during service.  However, the fact that he was exposed to noise during service does not automatically warrant service connection for his hearing loss first documented many years later.  As explained earlier, there must be a link or nexus between the current hearing loss and the noise exposure during service.  The preponderance of the evidence is against a finding of such a nexus.  The medical evidence actually shows no hearing loss during service, and the highly probative VA opinion found that the Veteran's current hearing loss was not related to service, bur rather to other nonservice-related causes.   

In conclusion, the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss is related to his active duty service.  As a preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107.  

Tinnitus

The Veteran is also claiming entitlement to service connection for tinnitus.  He claims that he began experiencing ringing in his ears in service.  Service treatment records are silent with respect to any complaints of tinnitus or ringing in the ears.  Again, the May 1970 service examination prior to discharge showed that the ears were evaluated as normal and in his contemporaneous medical history, the Veteran expressly denied any ear trouble.  In the June 1970 statement, the Veteran stated that there had been no change in his medical condition since the prior examination.  Again, the first post service medical evidence of tinnitus is the June 2008 private audiological evaluation, which appeared to indicate that the Veteran's tinnitus was related to service.   

At the June 2009 VA examination, the Veteran complained of tinnitus for 20+ years.  After examining the Veteran and reviewing the claims file, the examiner opined that the current tinnitus was less likely than not due to military noise exposure and more likely than not due to occupational and recreational noise exposure, aging, medical and/or environmental factors.  The examiner rationalized that there was no evidence in service treatment records to indicate the presence of tinnitus.  There was also no medical evidence that stated later onset tinnitus would be due to noise exposure occurring more than 15 years prior.  

Therefore, based on the evidence of record, the Board must conclude that service connection for tinnitus is not warranted.  There is no evidence of tinnitus while in service.  Further, it was 38 years after the Veteran's separation from service before the first medical evidence of tinnitus so there is no supporting evidence of a continuity of pertinent symptomatology.  There is also no competent medical evidence linking tinnitus to active duty service.  Again, the highly probative June 2009 VA examination found that tinnitus was not related to service.  For the reasons discussed above, including review of service treatment records, documentation of in-service and post-service noise exposure, and a detailed rationale based on medical treatises, the probative value of this examination outweighs the June 2008 private opinion.  

Moreover, the Veteran's statements concerning tinnitus in service and pertinent symptomatology since service again cannot be deemed credible as they are inconsistent with the other evidence of record.  It is significant that no tinnitus  complaints were documented during service or at the time of the separation examination.  In fact, in his separation medical history, the Veteran expressly denied ear trouble.  It would be reasonable to assume that he would have reported tinnitus at that time if he was in fact experiencing it.  It is also significant that there is no evidence of pertinent complaints over many years.  The Board believes it reasonable to expect that the Veteran would have reported ongoing tinnitus problems since service if he was in fact experiencing them.  Again, the first mention of any tinnitus is when he filed his current claim in June 2008.  Further, importantly, at the VA examination, the Veteran indicated that tinnitus had begun 20+ years prior, which would have been around 1989 and approximately 15 years after service.  These inconsistencies again diminish the credibility and probative value of the Veteran's statements regarding any tinnitus in service and a continuity of symptoms since service.  

Thus, the preponderance of the evidence is against a finding that the Veteran's tinnitus is related to his active duty service.  As a preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107. (West 2002). 


ORDER

Service connection for bilateral hearing loss and tinnitus is not warranted.  The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


